The Supreme Court of the United States, on May 20, 1968, granted a motion of the petitioner for leave to proceed in forma pauperis, a petition for certiorari, and it also reversed the judgment in State v. Darwin, 155 Conn. 124, 230 A.2d 573, and remanded the case “for further proceedings not inconsistent with our decision herein”. The opinion of the Supreme Court of the United States is reported in 391 U.S. 346, 88 S. Ct. 1488, 20 L. Ed. 2d 630.
Pursuant to, and in conformity with, the mandate of the Supreme Court of the United States, the judgment of the Superior Court is reversed, a new trial is ordered, and the case is remanded to the Superior Court for further proceedings not inconsistent with the decision of the Supreme Court of the United States of May 20, 1968, hereinbefore referred to.